Title: Enclosure: Gouverneur Morris to William Short, 20 August 1792
From: Morris, Gouverneur
To: Short, William


Paris, August 20, 1792. “Yours of the seventh was long in coming probably mine of the 9th. was equally delayed. You will find by it that I had agreed with the Commissioners as to a pretty considerable Payment on that Day. The Events of the tenth ought not I think to make any Change in that Disposition. I think your Reasoning is good as far as it goes and if the Powers to me had been sufficient I should probably have done something very like what you mention. Nay if I could have brought the Minister of foreign Affairs to treat about it I would have strain’d a Point and concluded a general Bargain for the whole of what is yet due by us to be paid by Delivery of Obligations for florins because I think with you that the Moment was favorable but the Commissioners could not settle this Matter and the Minister of foreign Affairs could not find Time to think of it so that unless I had bargaind with myself all Agreement was impossible. Add to this that in these same Money Matters I do not like to step out of the Line prescribd to me unless I can render effectual Service and compleatly for there [are] always Suspicions on such Subjects.…”
